Citation Nr: 0728982	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for inflammation of the retina, 
both eyes (bilateral eye disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1956 to May 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified at a Board 
hearing in July 2007 and submitted a wavier of RO 
consideration of additional evidence at that time.


FINDINGS OF FACT

1.  By decision dated in April 1998, the RO denied the 
veteran's claim for a bilateral eye disorder; he did not 
appeal that decision and it became final.  

2.  The RO's April 1998 decision represents the last final 
disallowance of entitlement to service connection for a 
bilateral eye disorder on any basis. 

3.  Evidence received since the RO's April 1998 decision, 
which consists of the veteran's statements and sworn 
testimony, private and VA clinical records, service medical 
records, and duplicative adjudication documents does not 
relate to a necessary unestablished fact or raise a 
reasonable possibility of substantiating the claim for a 
bilateral eye disorder.


CONCLUSION OF LAW

The evidence received since the RO's April 1998 decision 
denying the claim for entitlement to service connection for a 
bilateral eye disorder is not new and material; thus, the 
April 1998 decision remains final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a 
veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is 
"new" and "material."  Smith v. West, 12 Vet. App. 312 
(1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).

The procedural history of this issue is complicated by the 
fact that the original claims file was apparently lost and 
has been rebuilt.  Nonetheless, the record reflects that the 
veteran previously filed a claim for a bilateral eye 
disorder, which was denied by the Board in June 1977 (of 
record).  

It was reported that the veteran maintained that his current 
eye condition, which was then-diagnosed as myopia and macular 
degeneration, was the result of improper treatment for 
syphilis during service.  The Board reviewed the service 
medical records (except for a few, now lost), VA outpatient 
treatment records from May to August 1974 (not of record), a 
November 1975 VA examination (not of record), private records 
dated in July 1976 (of record), and a report from the Ohio 
Department of Health dated in December 1959 diagnosing early 
latent syphilis.  The veteran had also offered testimony at 
an RO hearing (not of record).  

The June 1977 Board denied the claim on the basis that myopia 
was a constitutional or developmental abnormality for which 
service connection could not be granted, and macular 
degeneration occurred many years after service and was not a 
disability of service origin.  

In May 1997, the veteran filed another claim for a bilateral 
eye disorder (not of record).  That claim was denied, 
apparently on the merits rather than on the basis of new and 
material evidence, by rating decision dated in April 1998 
(not of record).  Although neither the claim for benefits nor 
the April 1998 rating decision are associated with the file, 
a May 1999 statement of the case (SOC) is of record.  

According to the May 1999 SOC, the RO considered the 
veteran's service medical records, and outpatient treatment 
records dated from July 1998 to April 1999.  A request had 
been made to the veteran to submit records from Ohio State 
University Hospital but those records had not been 
forthcoming.  Records from VAMC Los Angeles were not 
available.

The veteran argued that syphilis affected his eye sight.  The 
RO noted that there was no evidence of an injury to the eye 
in service, and no medical evidence that related any eye 
condition to service or any incident of service.  The RO also 
noted that service-connection for syphilis had not been 
established and implied that there was no basis for a 
secondary claim.  

Although the April 1998 rating decision is not of record, the 
Board finds that this decision is the last final denial of 
service connection for an eye disorder on any basis.  The May 
1999 SOC was provided to the veteran and outlined the reasons 
for the denial.  There is no indication that the veteran 
appealed this decision and he has not so indicated.

The veteran filed his current application to reopen his claim 
of service connection for right eye disability in January 
2005.  It was at this juncture that it was realized that the 
veteran's file had been lost.  In addition to the 
adjudication documents discussed above, the veteran submitted 
photocopies of a patient card from the Ohio State University 
Hospital reflecting visits to the eye clinic in 1963.  While 
new because it was not previously associated with the claims 
file, this evidence shows that he was seen at the eye clinic 
but is not probative to the nature of his treatment or on the 
issue of whether his eye treatment was related to service.  

The veteran also submitted VA treatment records, dated from 
July 1998 to July 2006.  These documents confirm the 
veteran's current bilateral eye disability but do not reflect 
an unestablished fact or raise a reasonable possibility of 
substantiating the claim as they show only current treatment.  
Records from the Social Security Administration were 
associated with the claims file but address primarily the 
veteran's children.  One on occasion, the veteran remarked to 
an examiner that syphilis caused his eye problems but there 
was no further assess made.  Therefore, these records are of 
little probative value.

In addition, the veteran submitted duplicates of private 
treatment records, dated in 1976, and a few service medical 
records.  These records are, by definition, not new as they 
were previously considered.  Further, these records do not 
describe any link between the veteran's current ocular 
disability and his military service.

Further, the Board has reviewed the veteran's written 
statements and sworn testimony offered at a hearing in July 
2007.  In effect, he maintains that he had syphilis when he 
entered into service, was inadequately treated, suffered an 
eye injury, and the syphilis subsequently entered into his 
eye through the injury and caused his current eye disorder.  
Although these recent statements were offered since the April 
1998 denial, this evidence is basically the same arguments 
that the veteran has maintained all along.  A simple 
reiteration of the facts is not sufficient to reopen a 
previously denied claim.  

Accordingly, the Board concludes that the veteran's written 
statements and testimony are not "new" and "material" to 
reopen his claim as required under the applicable statutory 
and regulatory provisions.  Moreover, he is not competent to 
establish a medical relationship between a current medical 
disorder and any incident of his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Where, as here, resolution of the issue turns on a medical 
matter, lay statements, alone, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211 (1993).

In sum, the Board finds that the additional evidence with 
respect to a claim for an eye disorder submitted since the 
April 1998 decision is not new and material, does not relate 
to an unestablished fact, does not raise a reasonable 
possibility of substantiating the veteran's claim, and does 
not warrant reopening of the claim of service connection.  
Accordingly, the RO's April 1998 decision is final and the 
veteran's application to reopen is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  In addition, VA must inform the 
veteran what evidence would be necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in April 2005.  He was 
informed of the standard for new and material evidence and 
told that his claim was previously denied because there was 
no evidence of an injury to his eye in service.  Therefore, 
he has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of this claim.    

VA has also made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate his claim.  See 
38 C.F.R. § 3.159.  Attempts were made to locate and then to 
rebuild his claims folder.  In addition, a few service 
medical records were associated with the file, as well as 
prior adjudication documents and treatment records.  Further, 
more recent VA clinical records are associated with the 
claims file.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  A 
specific VA medical opinion is not needed to consider whether 
the veteran has submitted new and material evidence but, 
rather, the Board has reviewed all the evidence submitted to 
the claims file since the last final denial.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).

Moreover, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) specifically upheld the validity of 
3.159(c)(4)(iii), and held that in the absence of new and 
material sufficient to reopen a claim, VA was not required to 
afford a VA examination or obtain a medical opinion.  
Therefore, an examination is not warranted in this case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duties 
to notify and assist obligations set forth in 38 U.S.C.A. 
§ 5103(a).  Overall, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.




ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
bilateral eye disability is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


